          Case 2:20-cv-01131-SRB Document 26 Filed 11/19/20 Page 1 of 8



 1
 2
 3                                    NOT FOR PUBLICATION
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9    Maximilian Soza Fees,                              No. CV-20-01131-PHX-SRB
10                    Plaintiff,                         ORDER
11    v.
12    Arizona State University, et al.,
13                    Defendants.
14
15            Pending before the Court is Defendants’ Motion to Dismiss Plaintiff’s First
16   Amended Complaint (“Motion”). (Doc. 14, Defs.’ Mot. to Dismiss Pl.’s First Am. Compl.
17   (“Mot.”).) The Court heard oral argument on October 29, 2020.
18   I.       BACKGROUND
19            A.     Factual Background
20            Plaintiff Maximilian Soza Fees (“Plaintiff”) is a student at Arizona State University
21   (“ASU”) who alleges his free speech rights were violated when a “student supreme court”
22   disqualified him as a student-government candidate based on Instagram posts and likes
23   from his supporters and statements made by others in classrooms. (Doc. 10, First Am.
24   Compl. and Appl. for Prelim. Inj. (“Am. Compl.”) ¶ 22.) ASU is a public university. (Id.
25   ¶ 8.)    The Associated Students of ASU (“ASASU”) is ASU’s student-government
26   organization. (Id. ¶ 3.) In the spring semester of 2020, ASASU held its annual student-
27   government election. (Id. ¶ 2.) Plaintiff ran for student body president and won. (Id.)
28            His victory was short-lived. (Id. ¶¶ 18, 84.) On the night of the election, the
         Case 2:20-cv-01131-SRB Document 26 Filed 11/19/20 Page 2 of 8



 1   ASASU student supreme court1 received a complaint from a student alleging that
 2   Plaintiff’s campaign violated several provisions of the student election code.2 (Id. ¶ 17;
 3   Doc. 1, Ex. A, ASASU Court 4/25/20 Decision (“4/25/20 Decision”) at 1.) The student
 4   supreme court agreed and disqualified Plaintiff’s ticket based on three infractions. (4/25/20
 5   Decision at 3.) The first infraction occurred when Jack Fuller, Vice President on Plaintiff’s
 6   ticket, promoted election material in a classroom without prior approval. (Id. at 3.) The
 7   second infraction occurred when Will Owens, a “non-candidate or campaign staff
 8   member,” promoted election material in a classroom without prior approval.3 (Id. at 4.)
 9   The third infraction occurred when several members of a group chat monitored by Plaintiff
10   conspired to “work together to comment on” an opponent’s post, like all of those comments
11   “to bring them to the top of that post,” and report that post as spam.4 (Id.) The student
12   supreme court issued its decision disqualifying Plaintiff’s ticket on April 25, 2020 and
13   reaffirmed that decision on May 28, 2020. (Am. Compl. ¶¶ 18, 19, 80.)
14           Between the first and second decisions, Plaintiff alleges that Defendants Cassandra
15   Aska, Ronald Hicks, and Elizabeth Rosenkrantz influenced the student supreme court.
16   (Resp. at 10; e.g., Am. Compl. ¶ 19.) Defendant Aska is the Deputy Vice President and
17   Dean of Students at ASU. (Id. at 5.) Plaintiff alleges Defendant Aska is responsible for
18   enforcing policies of the Arizona Board of Regents (“Board”), supervising the enforcement
19   of the student election code, and protecting students’ due process rights. (Am. Compl. ¶¶
20   5, 12.) Defendant Ronald Hicks is the Senior Associate Dean of Students at ASU and acts
21   as an “assisting Clerk” to the student supreme court. (Id. ¶ 6.) Defendant Rosenkrantz is
22   the Executive Director of ASASU and “represent[s] the Dean of Students as advisor to the
23   1
        The student supreme court appears to be a group of students that receive and rule on
     complaints related to alleged violations of the student election code in student-government
24   elections. (See Am. Compl. ¶¶ 11, 18, 19.) However, the details provided in the Amended
     Complaint are scant. (See id.)
25   2
       Plaintiff has provided similarly scant detail as to what the election code is or who created
     it. (See id.)
26   3
       The 4/25/20 Decision states that “it is Fees’ own negligence that caused this to happen.”
     (Id. at 4.)
27   4
       The student supreme court acknowledged that Plaintiff’s ticket is not “beholden to the
     actions of each and every one of their supporters” but nevertheless held Plaintiff’s ticket
28   accountable because its members had “frequent and direct communication” with the
     offending supporters through a group chat. (Id.)

                                                 -2-
         Case 2:20-cv-01131-SRB Document 26 Filed 11/19/20 Page 3 of 8



 1   ASASU elections department and as clerk to the student supreme court.” (Id. ¶¶ 5, 13, 20.)
 2   Plaintiff alleges that each of these Defendants “act[ed] as clerks” to the student supreme
 3   court and “provided oversight and guidance . . . in the reassessment and consideration” of
 4   the student supreme court’s initial disqualification decision. (Id. ¶¶ 72, 79.) Specifically,
 5   they “participated in a forum with the ASASU supreme court where a ‘reassessment’
 6   process was outlined to consider students’ First Amendment Complaints.” (Id. ¶ 71.)
 7   Defendants were also possibly referenced by the term “Counsels” in the student supreme
 8   court’s second decision. (Id. ¶ 80.)
 9           B.    Procedural Background
10           Following the student supreme court’s second decision,5 Plaintiff sued the Board
11   and Defendants Aska, Hicks, and Rosenkrantz in their official capacities. (Id. ¶ 1.) He
12   brings one count under 42 U.S.C. § 1983 and seeks a panoply of relief.6 (Id.) On August
13   24, 2020, Defendants filed their Motion requesting dismissal. (Mot.) On September 15,
14   2020, Plaintiff filed his Response. (Doc. 17, Resp. to Mot. (“Resp.”).) On September 22,
15   2020, Defendants filed their Reply. (Doc. 22, Reply to Resp. (“Reply”).) The Court heard
16   oral argument on October 29, 2020.
17   II.     LEGAL STANDARD
18   5
       Plaintiff filed his Complaint on June 8, 2020, and his Amended Complaint on August 9,
     2020. (See Doc. 1, Compl.; Am. Compl.)
19   6
       Plaintiff seeks the following relief: a declaratory judgment establishing that his First
     Amendment rights were violated; an injunction prohibiting similar violations in the future;
20   an injunction directing the ASASU student supreme court’s decision be overturned; an
     order directing ASU to make a public statement communicating that Plaintiff, Vice
21   President candidate Mr. Fuller, and the rest of their ticket were the duly elected 2020
     ASASU Officers, and that their disqualification was based on a violation of their First
22   Amendment rights; an injunction requiring ASU’s General Counsel’s office to appoint an
     attorney to serve as an elections monitor that is independent of student services to provide
23   oversight of the elections process; a declaratory judgment stating that Defendants’
     requirement that all candidates engage in prior content-based restraints of speech violates
24   Plaintiff’s First Amendment rights; an injunction restraining ASU from enforcing any
     provision of the student election code that would constitute a prior content-based restraint
25   on speech; an injunction requiring ASU to make a public apology; a declaratory judgment
     stating that ASU’s actions placed Plaintiff and his ticket in a false light and negatively
26   impacted their emotional well-being and health; an injunction requiring ASU President Dr.
     Michael Crow to produce a memorandum “correct[ing] the record consistent with the
27   findings and announcements required in this [c]ase” and requiring its distribution to several
     individuals and the ASU student body; an award of reasonable attorneys’ fees and costs;
28   and all other relief that is just and proper. (Am. Compl. ¶¶ 89(A)–(K).)


                                                 -3-
         Case 2:20-cv-01131-SRB Document 26 Filed 11/19/20 Page 4 of 8



 1           A Rule 12(b)(6) dismissal for failure to state a claim can be based on either (1) the
 2   lack of a cognizable legal theory or (2) insufficient facts to support a cognizable legal claim.
 3   Conservation Force v. Salazar, 646 F.3d 1240, 1242 (9th Cir. 2011). In determining
 4   whether an asserted claim can be sustained, “[a]ll of the facts alleged in the complaint are
 5   presumed true, and the pleadings are construed in the light most favorable to the
 6   nonmoving party.” Bates v. Mortg. Elec. Registration Sys., Inc., 694 F.3d 1076, 1080 (9th
 7   Cir. 2012). “[A] well-pleaded complaint may proceed even if it strikes a savvy judge that
 8   actual proof of those facts is improbable, and ‘that a recovery is very remote and unlikely.’”
 9   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007) (quoting Scheuer v. Rhodes, 416 U.S.
10   232, 236 (1974)). At this early stage of the litigation, the standard does not mandate that
11   “plaintiff’s explanation . . . be true or even probable.” Starr v. Baca, 652 F.3d 1202, 1216–
12   17 (9th Cir. 2011). However, “for a complaint to survive a motion to dismiss, the
13   nonconclusory ‘factual content,’ and reasonable inferences from that content, must be
14   plausibly suggestive of a claim entitling the plaintiff to relief.” Moss v. U.S. Secret Serv.,
15   572 F.3d 962, 969 (9th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).
16   In other words, the complaint must contain enough factual content “to raise a reasonable
17   expectation that discovery will reveal evidence” of the claim. Twombly, 550 U.S. at 556.
18   III.    ANALYSIS
19           Defendants advance three reasons why Plaintiff’s allegations are insufficient to state
20   a cause of action under § 1983 against any Defendant. (Mot. at 1.) First, they argue that
21   the entity Defendants—ASASU7 and the Board—cannot be sued under Federal Rule of
22   Civil Procedure 17(b)(3), 42 U.S.C. § 1983, and the Eleventh Amendment. (Id.) Second,
23   they argue that the remaining individual Defendants—Defendants Aska, Hicks, and
24   Rosenkrantz—did not proximately cause the alleged violation. (Id.) Third, they argue
25   that the Eleventh Amendment bars recovery because Plaintiff seeks relief that the
26   individual Defendants have no authority to provide. (Mot. at 2.) Plaintiff has conceded
27
     7
       While ASASU is not named in the Complaint or Amended Complaint, Defendants
28   assume ASASU was intended to be named as a party for purposes of their Motion. (Mot.
     at 4.)

                                                  -4-
         Case 2:20-cv-01131-SRB Document 26 Filed 11/19/20 Page 5 of 8



 1   that ASASU and the Board are not appropriate parties.8 The Court addresses Defendants’
 2   remaining arguments below.
 3           A.     42 U.S.C. § 1983
 4           “To state a claim under § 1983, a plaintiff must allege the violation of a right
 5   secured by the Constitution and laws of the United States, and must show that the alleged
 6   deprivation was committed by a person acting under color of state law.” West v. Atkins,
 7   487 U.S. 42, 48 (1988). A plaintiff must plead that “each Government-official defendant,
 8   through the official’s own individual actions, has violated the Constitution.” Iqbal, 556
 9   U.S. at 676. This requires a plaintiff to plausibly allege “that the defendant personally
10   participated in a deprivation of the plaintiff’s rights, or caused such a deprivation to occur.”
11   Arnold v. Int’l Bus. Machines Corp., 637 F.2d 1350, 1355 (9th Cir. 1981). Pleading “mere
12   causation in fact” is insufficient; plaintiffs must plead facts establishing that each defendant
13   “proximate[ly] . . . caus[ed]” the deprivation. Arnold, 637 F.2d 1350, 1355 (9th Cir. 1981).
14           As clarified at oral argument, Plaintiff does not allege that Defendants Aska, Hicks,
15   or Rosenkrantz were responsible for the student supreme court’s initial decision to
16   disqualify Plaintiff’s ticket. Rather, Plaintiff argues that it was Defendants’ “fail[ure] to
17   intervene” between the student supreme court’s first and second decisions that proximately
18   caused the alleged violation. (Resp. at 15.)
19           Plaintiff has failed to plead facts establishing that any individual Defendant
20   proximately caused the alleged deprivation. While the Amended Complaint is replete with
21   allegations that each individual Defendant had a duty to intervene, these allegations are
22   conclusory. (See Am. Compl. ¶ 14 (alleging that individual defendants “ha[d] the duty to
23   operate with the duty of care that assures that the [Board] Policy 1-124(A) and the [student
24   election] code are enforced in their entirety and without violations of the First Amendment”
25   without explanation of where that duty originates); id. ¶¶ 10, 11, 14, 16, 21, 49, 65, 73
26   (alleging breach of a duty with no explanation of origin or contours of the duty); see also
27   8
      Plaintiff conceded in its Response and at oral argument that ASASU and the Board cannot
     be sued under 42 U.S.C. § 1983. (See Resp. at 15; see also Ariz. Students’ Ass’n v. Ariz.
28   Bd. of Regents, 824 F.3d 858, 864 (9th Cir. 2016) (stating that Arizona Board of Regents,
     as an arm of the state, is entitled to sovereign immunity).)

                                                  -5-
         Case 2:20-cv-01131-SRB Document 26 Filed 11/19/20 Page 6 of 8



 1   Resp. at 6 (conclusory allegation that individual Defendants’ “job responsibilities required
 2   them to intervene if students were violating First Amendment rights” and alleging they had
 3   “numerous opportunities . . . to carry out these responsibilities by halting the violations . .
 4   . which proximately caused the First Amendment violations to occur[]”).) Nowhere does
 5   the Amended Complaint specify what the Defendants’ duties were regarding student
 6   supreme court decisions. (See id.) Without first establishing the existence of a duty to
 7   intervene, Plaintiff cannot establish that a failure to intervene proximately caused the
 8   alleged violation.
 9           Plaintiff argues in his Response that
10                  [t]here is a significant difference between the word “duty” as
                    it relates to the legal concept of duty, and “duty” as it relates to
11                  the factual issue of job responsibilities. No one can seriously
                    dispute that a university has a legal duty to protect the First
12                  Amendment rights of its students.
13
     (Resp. at 6.) “No one can seriously dispute that a university has a legal duty to protect the
14
     First Amendment rights of its students” is far from adequate to colorably establish each
15
     individual Defendant’s duty with respect to student supreme court decisions.9 More is
16
     needed.
17
             Plaintiff purports to provide more in the form of a policy adopted by the Board.
18
     (Resp. at 6–7.) Board Policy 1-124 provides:
19
                    The primary function of Arizona’s public universities is to
20                  promote the discovery, improvement, transmission and
                    dissemination of knowledge through research, teaching,
21                  discussion and debate. The universities must strive to ensure
                    the fullest degree of intellectual freedom and free expression.
22                  It is not the proper role of a university to shield individuals
23   9
       Plaintiff follows this statement with a single cite to Flint v. Dennison, 488 F.3d 816 (9th
     Cir. 2007). But Flint does not address the issue of proximate cause. Flint held that the
24   University of Montana’s student-government election constituted a limited public forum
     subject to reasonable, viewpoint-neutral restrictions. Id. at 831. This conclusion rested
25   almost entirely on evidence of Montana’s intent to create such a forum. See id. at 831–33.
     The Court emphasized that this conclusion culminated from a “careful review” of the
26   student government’s constitution, bylaws, and relevant election code provisions. Id. at
     831–33. Here, Plaintiff does not argue that the ASASU student-government election
27   constitutes a limited public forum, and, in any event, he did not provide the Court with
     enough information to make this determination. See id.; Koala v. Khosla, 931 F.3d 887,
28   902 (9th Cir. 2019) (“[W]here an express policy creates a metaphysical forum, the policy
     itself defines the forum’s scope.”). Flint is inapposite.

                                                   -6-
          Case 2:20-cv-01131-SRB Document 26 Filed 11/19/20 Page 7 of 8



 1                  from speech protected by the First Amendment, including
                    ideas and opinions that may be unwelcome, disagreeable or
 2                  deeply offensive.
 3
     (Am. Compl. ¶ 12; Resp. at 6–7.) But this policy is just that—a policy—that imposes no
 4
     specific duties on any individual Defendant.
 5
              To the extent Plaintiff suggests that his expectations10 as to what the individual
 6
     Defendants should have done are relevant, he is wrong. Plaintiff’s expectations cannot
 7
     create a legal duty for Defendants to intervene. Similarly, allegations that the Defendants
 8
     acted as “clerks” and helped “outline a reassessment process” in between the first and
 9
     second decisions does not establish such a duty. Nor do these allegations otherwise
10
     establish the requisite connection between Defendants’ actions and the alleged deprivation.
11
              Because Plaintiff has not established that the individual Defendants had a duty to
12
     intervene between the first and second student supreme court decisions, Plaintiff has not
13
     plausibly stated a claim that these Defendants’ failure to intervene proximately caused the
14
     alleged violation. Accordingly, the Court concludes that the Amended Complaint has
15
     failed to state a claim against any of the three individual Defendants. The Court does not
16
     reach Defendants’ Eleventh Amendment arguments.
17
              B.    Leave to Amend
18
              Plaintiff did not request further leave to amend in his Response. If he desires to
19
     amend his Complaint a third time, he may file a motion so requesting.
20
     IV.      CONCLUSION
21
              The Board is dismissed from this case because is not a proper party. ASASU was
22
     never named as a party. Claims brought against the remaining Defendants are dismissed
23
     because Plaintiff has not alleged facts plausibly suggesting proximate cause. Plaintiff’s
24
     10
        The Amended Complaint alleges that Plaintiff “agree[d] to the student elections code
25   with the expectation” that the individual Defendants would enforce 1-124(A) and would
     “respect the legal and constitutional rights of students.” (Am. Compl. ¶ 15.) Plaintiff
26   further alleges that he “expect[ed] that . . . Defendants Aska, Hicks and Rosenkrantz would
     be properly exercising their duty to provide training, legal expertise and guidance to
27   ASASU students to assure that ABOR Policy 1-124(A) and the First Amendment rights of
     students are not violated and that the student election code would be applied properly and
28   uniformly.” (Id. ¶ 16.)


                                                 -7-
      Case 2:20-cv-01131-SRB Document 26 Filed 11/19/20 Page 8 of 8



 1   application for a preliminary and permanent injunction is denied.
 2         IT IS ORDERED granting Defendants’ Motion to Dismiss Plaintiff’s First
 3   Amended Complaint (Doc. 14).
 4
 5                Dated this 19th day of November, 2020.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -8-
